DETAILED ACTION
Claims 1-20 are pending.  Claims 15-20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 4/4/22, have been fully considered but are not persuasive.
Applicant states that Chandrashekarappa  does not teach a work order indicating a maintenance time window, automatically populate a plurality of fields of the work order based on the fault state and a user device and argues that ‘the quoted passage from Chandrasekarappa is not related to a work order, but instead relates to showing a user availability of the room from a present time until a nearest time the room is booked via an augmented reality application while the user is in the room, e.g., to enable room reservations or present use of the room (e.g., FIG. 4A, [0068]-[0069]). The availability information in Chandrashekarappa is not described as a maintenance time window.’ (page 8).
It is respectfully submitted that Chandrashekarappa teaches this feature because Chandrashekarappa describes that management service 120 can transmit information for the room “EASTERN GHATS” that includes availability from a present time until a nearest time the room is booked… availability information like “Available until 4 PM,”  (a time window) for an action [0068-0069] and a that an available action can be a room maintenance actions [0070] and that AR application 142 can automatically fill out a maintenance form or ticket (work order) [0070] all within the context of Figure 4.
Applicant argues that ‘Chandrashekarappa does not describe the interface of FIG.  4A as itself being a work order’ (page 8).
It is respectfully submitted that Chandrashekarappa teaches this because describes Chandrashekarappa that overlay 442 can also include a user interface element 445, that when selected provides a list of available maintenance actions [0070] and that this feature is clearly shown in Fig. 4B — ‘Req. Maintenance’ with options.  Figure 4A and Figure 4B both show the same client device interface 109.  Chandrashekarappa also states that AR application 142 can automatically fill out a maintenance form or ticket (work order) and the AR application 142 can open a client application 136 and fill the maintenance form (work order) in the client application [0070].
Applicant argues that ‘Chandrashekarappa does not teach or suggest the more specific feature of "automatically populate a plurality of fields of the work order based on the fault state"’ (page 8).
It is respectfully submitted that Chandrashekarappa teaches this because Chandrashekarappa describes a required maintenance action — i.e. an action based on a lack of maintenance (fault state) [0070, Fig. 4].  Further, Chandrashekarappa describes that available actions for the room, including a room maintenance options, i.e. specific maintenance actions.  It would have, at least, been obvious to one of ordinary skill in the art to select a specific option based on a specific maintenance need (fault state).  Note that the claim recitation is broad and that one of ordinary skill in the art is not merely an automaton, see MPEP 2141.03.
Applicant argues that ‘Chandrashekarappa does not teach or suggest that the maintenance form includes "a plurality of fields"’ (page 9).
It is respectfully submitted that Chandrashekarappa teaches the maintenance form as discussed above and that Chandrashekarappa further describes a plurality of fields in Figure 5 [0073-0074].  It would, at least, have been obvious to one of ordinary skill in the art to utilize however many fields were needed to properly facilitate the maintenance action.  See also MPEP 2141.03 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  It is also noted that automatically filling in a plurality of fields generally, as indicated in Chandrashekarappa, would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, see for example Absher et al. U.S. Patent Publication No. 20180025309 [0046] or Carroll et al. U.S. Patent Publication No. 20070244976 [0092, Fig. 7].
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees U.S. Patent Publication No. 20110178977 (hereinafter Drees) in view of Chandrashekarappa et al. U.S. Patent Publication No. 20190340819 (hereinafter Chandrashekarappa).
Regarding claim 1, Drees teaches a building management system [0047, Figs. 1 and 3 — smart building manager 106] comprising: 
building equipment operable to affect a variable state or condition of a building [0043, Fig. 1 — subsystems (e.g., the lighting subsystem, the IT subsystem, the HVAC subsystem)]; 
a control system comprising a processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] configured to: 
receive asset data relating to operation of the building equipment [0038-0039, Fig. 3 — communications for and from building subsystems (e.g., building subsystems 128 shown in FIG. 1A, building subsystem controllers, building devices, security systems, fire systems, etc.); 0056, Fig. 4 — FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults]; 
identify a building device of the building equipment in a fault state based on the asset data [0056-0057, Fig. 4 — fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems… FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults… FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.)]; 
generate a work order in response to identifying the building device in the fault state, the work order indicating a required maintenance action [0061, Fig. 4 — fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action]; and 
provide the work order to a user [0061, Fig. 4 —   GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI… A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action — the output of module 420 is input to module 422 in Fig. 4].
But Drees fails to clearly specify a work order indicating a maintenance time window, automatically populate a plurality of fields of the work order based on the fault state and a user device.
However, Chandrashekarappa teaches a work order indicating a maintenance time window [0066-0070, Figs. 4-5 — management service 120 can transmit information for the room “EASTERN GHATS” that includes availability from a present time until a nearest time the room is booked],
automatically populate a plurality of fields of the work order based on the fault state [0066-0070, Fig. 4 — “Req. Maintenance”…The AR application 142 can automatically fill out a maintenance form (work order) or ticket using data associated with the room] and providing the work order to a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
Drees and Chandrashekarappa are analogous art.  They relate to building management systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Drees, by incorporating the above limitations, as taught by Chandrashekarappa.  
One of ordinary skill in the art would have been motivated to indicate a time window so that maintenance may be performed without interfering with other scheduled activities, to automatically populate a work order to make the process simpler and easier for the user and to utilize a user device to facilitate more flexible portable operation, as taught by Chandrashekarappa [0034].
Regarding claim 4, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches the fault state is identified based on a determination that the building is not achieving a mode, the mode corresponding to at least one of: 
an operational mission for the building [0102 — Content condition database 506 contains rule conditions that place conditions on data from the building management system. In some ways, content conditions may be any logical comparison between data from the building management system and a given value that can be used to detect faults. For example, data from the building management system may include a measured temperature, a power consumption, a performance metric, a position value, a fan speed, a damper output, etc. or any other type of data used by the building management system to control building equipment — failure to meet power consumption mode goals or a performance mode metric]; 
a job-to-be-done in the building; or 
an event occurring in the building [0099 — Rule-based fault detection generally refers to using specified rules to define the normal operation of a system and can be used in a building management system to detect faults. Typically, these rules are evaluated in an if-then manner. For example, a rule may specify that a measured temperature is above a specified threshold during normal operation of the system. The rule can then be used to determine if a fault condition exists by comparing measured temperatures to the rule. If the measured temperature is below the rule's threshold (an event), a fault condition may exist and appropriate action can be taken by the system].
Regarding claim 5, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches that the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] further configured to: 
generate a maintenance alert indicating the fault state; and provide the maintenance alert to the user device [0056 — responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system; 0126 — long term diagnostics module 1020 may be configured to generate and send a text message, data message, or an alarm or alert (e.g., to a supervisory controller, to a user device, etc.) when a fault is detected by the system].
Regarding claim 6, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches that at least a portion of the work order is populated based on the asset data [0056-0057, Fig. 4 — fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems… FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults… FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.); 0061, Fig. 4 — fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action — Note that population of a work order is necessarily based on the asset data that indicates a fault.].
Further, Chandrashekarappa teaches automatically populating the work order [0066-0070, Fig. 4 — “Req. Maintenance”…The AR application 142 can automatically fill out a maintenance form (work order) or ticket using data associated with the room] and providing the work order to a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees and Chandrashekarappa, by incorporating the above limitations, as taught by Chandrashekarappa.  
One of ordinary skill in the art would have been motivated to automatically populate a work order to make the process simpler and easier for the user.
Regarding claim 8, Drees teaches a method for maintaining building equipment [0004-0010, Figs. 6-7 and 11-12 — a computerized method for managing faults in a building management system; 0047, Figs. 1 and 3 — smart building manager 106], the method comprising: 
receiving asset data relating to operation of the building equipment [0038-0039, Fig. 3 — communications for and from building subsystems (e.g., building subsystems 128 shown in FIG. 1A, building subsystem controllers, building devices, security systems, fire systems, etc.); 0056, Fig. 4 — FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults], the building equipment operable to affect a variable state or condition of a building [0043, Fig. 1 — subsystems (e.g., the lighting subsystem, the IT subsystem, the HVAC subsystem)]; 
identifying a building device of the building equipment in a fault state based on the asset data [0056-0057, Fig. 4 — fault detection and diagnostics (FDD) layer 114 is shown in greater detail, according to an exemplary embodiment. FDD layer 114 is configured to provide on-going fault detection of building subsystems… FDD layer 114 may receive its inputs from the integrated control layer, directly from one or more building subsystems or devices, or from the smart grid. The FDD layer 114 may automatically diagnose and respond to detected faults… FDD layer 114 is configured to store or access a variety of different system data stores (or data points for live data) 402-410. FDD layer 114 may use some content of data stores 402-410 to identify faults at the equipment level (e.g., specific chiller, specific AHU, specific terminal unit, etc.)]; 
generating a work order in response to identifying the building device in the fault state, the work order indicating a required maintenance action [0061, Fig. 4 — fault assessment engine 418, fault assessment can work with GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI. Fault information (including determined or estimated fault causes) can be provided to work order generation and dispatch service module 420. A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action]; and 
providing the work order to a user [0061, Fig. 4 —   GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI… A work order can be generated by work order generation and dispatch service module 420. Work order generation and dispatch service module 420 can transmit the work order to a service management system and/or a work dispatch service for action — the output of module 420 is input to module 422 in Fig. 4].
But Drees fails to clearly specify a work order indicating a maintenance time window, automatically populating a plurality of fields of the work order based on the fault state and a user device.
However, Chandrashekarappa teaches a work order indicating a maintenance time window [0066-0070, Figs. 4-5 — management service 120 can transmit information for the room “EASTERN GHATS” that includes availability from a present time until a nearest time the room is booked],
automatically populating a plurality of fields of the work order based on the fault state [0066-0070, Fig. 4 — “Req. Maintenance”…The AR application 142 can automatically fill out a maintenance form (work order) or ticket using data associated with the room] and providing the work order to a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
Drees and Chandrashekarappa are analogous art.  They relate to building management systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Drees, by incorporating the above limitations, as taught by Chandrashekarappa.  
One of ordinary skill in the art would have been motivated to indicate a time window so that maintenance may be performed without interfering with other scheduled activities, to automatically populate a work order to make the process simpler and easier for the user and to utilize a user device to facilitate more flexible portable operation, as taught by Chandrashekarappa [0034].
Regarding claim 11, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 12, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 13, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drees and Chandrashekarappa in view of Nishimura et al. U.S. Patent Publication No. 20120095926 (hereinafter Nishimura).
Regarding claim 2, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152]. 
But the combination of Drees and Chandrashekarappa fails to clearly specify scheduling access permissions for a technician based on the work order.
However, Nishimura teaches a processing circuit [0026, Fig. 1 — computer (101) includes a CPU (102)] further configured to schedule access permissions for a technician based on the work order [0152-0156 — access right authorization unit (322) authorizes the worker entity associated with a work order to be executed to have the access right to the asset (208), the element (209), or the access control device (210) associated with the work order to be executed… access right is identified and assigned at a scheduled start time for a work order to be executed].
Drees, Chandrashekarappa and Nishimura are analogous art.  They relate to maintenance systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees and Chandrashekarappa, by incorporating the above limitations, as taught by Nishimura.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate the performance of maintenance while maintaining security.
Regarding claim 9, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drees and Chandrashekarappa in view of Demshur et al. U.S. Patent Publication No. 20100058308 (hereinafter Demshur).
Regarding claim 3, the combination of Drees and Chandrashekarappa teaches all the limitations of the base
Further, Drees teaches the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] further configured to: 
retrieve troubleshooting instructions related to the building device [0061, Fig. 4 —   FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418.; 0153 — Supporting information for assessing the fault can be retrieved or stored by supporting information retriever and data store 1256]; and 
provide the troubleshooting instructions to the user to fix the fault state based on the troubleshooting instructions [0061, Fig. 4 —   FDD layer 114 can drive a user through a manual diagnostic process using manual diagnostics module 416. One or both of automated diagnostics module 414 and manual diagnostics module 416 can store data regarding the fault and the diagnosis thereof for further assessment by manual and/or automated fault assessment engine 418. Any manually driven process of assessment engine 418 can utilize graphical or textual user interfaces displayed to a user to receive feedback or input from a use…. GUI services 422 to provide a visualization of the fault, its root cause, and/or recommended actions for assessment to a user via a GUI; 0153 — Supporting information for assessing the fault can be retrieved or stored by supporting information retriever and data store 1256].
Further, Chandrashekarappa teaches a user device [0066-0070, Fig. 4 —a user interface 403 of the AR application 142 rendered on a display of a client device 109.].
But the combination of Drees and Chandrashekarappa fails to clearly specify that the work order is generated responsive to an indication that a user is unable to fix the fault state.
However, Demshur teaches that the work order is generated responsive to an indication that a user is unable to fix the fault state [0009-0012 — conducting a system repair based on results of the system diagnostic, generating an automated repair ticket concerning the problem if the system repair is unsuccessful… deploying onsite support to the satellite provider location based on the automated repair ticket; 0029 — onsite support may be virtual through a weblink or personal (user)].
Drees, Chandrashekarappa and Demshur are analogous art.  They relate to maintenance systems, particularly maintenance systems that utilize work orders.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees and Chandrashekarappa, by incorporating the above limitations, as taught by Demshur.  
One of ordinary skill in the art would have been motivated to do this modification to facilitate automatically taking further action to fix a fault state if a user is initially unsuccessful so that the fault state is fixed, as suggested by Demshur [0009-0012].
Regarding claim 10, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Drees and Chandrashekarappa in view of Norton et al. U.S. Patent Publication No. 20190089703 (hereinafter Norton).
Regarding claim 7, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above.  
Further, Drees teaches the processing circuit [0035, Fig. 1B — mart building manager 106 comprises processing circuit 152] further configured to: 
log maintenance information, the maintenance information describing an operating state of the building device [0062 — GUI elements may include charts or histograms that allow the user to visually analyze the magnitude of occurrence of specific faults or equipment for a building, time frame, or other grouping. A "time series" pane of the GUI may allow users to diagnose a fault remotely by analyzing and comparing interval time-series data, trends, and patterns for various input/output points tracked/logged by the FDD layer 114; 0145 — the system may conduct expanded data logging or data gathering (e.g., as previously described). Collecting support information for assessing the fault can include, for example, sending a request to a remotely located building management system device, obtaining information from a data store local to the smart building manager, or changing a setting so that historical information of a variable normally purged or ignored by the smart building manager is maintained and logged]; and 
predict a change in a mode of the building based on the maintenance information [0060 — FDD layer 114 may also or alternatively be configured for rule-based predictive detection and diagnostics (e.g., to determine rule thresholds, to provide for continuous monitoring and diagnostics of building equipment; 0102 — Content condition database 506 contains rule conditions that place conditions on data from the building management system. In some ways, content conditions may be any logical comparison between data from the building management system and a given value that can be used to detect faults. For example, data from the building management system may include a measured temperature, a power consumption, a performance metric, a position value, a fan speed, a damper output, etc. or any other type of data used by the building management system to control building equipment — power consumption mode goals or a performance mode metric].
But the combination of Drees and Chandrashekarappa fails to clearly specify maintenance information provided by a technician.
However, Norton teaches maintenance information provided by a technician [0094, Fig. 4 — in step 408, the technician 150 enters local service data, including the results of the inspection of the fire door 130-6 and egress routes, into the mobile computing device 152].
Drees, Chandrashekarappa and Norton are analogous art.  They relate to building management systems, particularly maintenance systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Drees and Chandrashekarappa, by incorporating the above limitations, as taught by Norton.  
One of ordinary skill in the art would have been motivated to do this modification to enable maintenance information that is more easily managed by a person to be input into the maintenance system.  In addition, it would be obvious so simply substitute the provision of information by a technician, as taught by Norton, for generic information collection of Drees for the predictable result of a building management system and method with manually input data.
Regarding claim 14, the combination of Drees and Chandrashekarappa teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119